DETAILED ACTION
	Claims 1-48 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention Group I, claims 1-21, in the reply filed on November 20, 2020 is acknowledged.  The traversal is on the ground(s) that there is no serious burden for the Examiner to search the Group II invention with the invention of Group I. Applicant asserts that prior art relevant to the claims of Group I, i.e. a method of fragmenting a material, would provide the relevant prior art for Group II, i.e. an apparatus.  This is not found persuasive because, as set forth in the Office action mailed 10/8/2020 (pages 2-3) it has been shown that the inventions are distinct since the apparatus as claimed can be used to practice another and materially different process and there is a serious search/examination burden since the inventions have a separate status in view of their different classification as noted at page 2 of the Office action mailed 10/8/2020 and therefore require different search queries and different fields of search.
Applicants' traversal has been carefully considered, but fails to be persuasive in establishing the impropriety of the restriction requirement.  As shown in the restriction requirement the different inventive groups are directed each to distinct subject matter and search of all inventive groups within a single application would, in fact, place an 
Claims 22-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 11, 2020.

Priority
	This application is indicated as a continuation-in-part of the prior application U.S. Application No. 15/231,586, filed August 8, 2016, which claims the benefit of priority of U.S. Provisional Application No. 62/202,661, filed August 7, 2015, and U.S. Provisional Application No. 62/218,289, filed September 14, 2015. The instant 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 26, 2018, February 8, 2019, April 2, 2019, July 30, 2019, June 17, 2020 and October 23, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19, which depends directly from claim 18 and indirectly from claim 1, recites the limitation “the internal void” in line 3.  There is insufficient antecedent basis for this limitation in the claim since there is no recitation of “an internal void” in claims 1 or 18.  In the interest of compact prosecution, given that claim 1 recites the processing vessel has “an internal chamber” in line 8, the recitation of “the internal void” in claim 19 is interpreted to mean the internal void, or space, that would exist between the internal walls of the processing vessel chamber.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claim is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pettis et al., (US 2019/0017908, supported by provisional application 62/306,576 filed March 10, 2016; see PTO-892) (“Pettis”), as evidenced by Resodyn Acoustic Mixers, LabRAM ResonantAcoustic® Mixer, User Manual (Revised 3/18/2011) (retrieved from the internet; see PTO-892) (“Resodyn”).
Pettis is directed to methods of producing cellular suspensions from tissue samples using resonant acoustic energy, i.e. fragmenting a material (Abstract).  Pettis teaches that resonant acoustic energy is applied to a mixing container that houses a tissue sample. The application of the resonant acoustic energy to the tissue sample results in producing a cellular suspension from the tissue sample (paragraph [0005]). Pettis’ method employs the LabRAM I acoustic mixer (FIG. 1) which uses low frequency (e.g. 60 Hertz), high intensity acoustic energy (paragraph [0007]).  Pettis teaches the tissue sample is placed in an aqueous buffer prior to the application of the acoustic energy, which ranges in frequency from 10 Hz to 100 Hz, and at a G-force acceleration ranging from 50 to 150 g (paragraph [0024]).  Pettis further teaches that during the application of the acoustic energy the container comprising the tissue sample also includes milling agents, such as polymeric beads (i.e. grinding component) (paragraph [0026]) which are thereafter separated from the sample by sieving or filtration (paragraph [0028]).
Regarding claim 1, Pettis’ Example 3 specifically teaches processing kidney and liver tissue samples using LabRAM I resonant acoustic mixing system (paragraphs [0050] and [0064]-[0070]). The tissue disruptions were carried out according to the the conditions set forth at Table 3 (paragraph [0064]).  These conditions included Hi and Low mixing conditions (100-110 times the energy of G-force and 62-70 times the energy of G-force, respectively) (paragraph [0068]); short or long exposure times (1 minute and 3 minutes, respectively) (paragraph [0067]); with and without enzyme; with and 
As to claim 1, step (a) and the limitation “loading a processing vessel with an amount of a material”, Pettis’ Example 3 teaches loading mixing vessels, e.g. conical tubes, thus meeting the limitation of claim 1, step (a).
Further regarding claim 1, step (a) and the limitation “at least one grinding component”, it is noted that although Pettis’ Example 3 does not further teach the inclusion of a grinding component, Pettis, at paragraph [0026], further teaches that during the application of the acoustic energy the container comprising the tissue sample may include milling agents, such as polymeric beads (i.e. grinding component) (paragraph [0026]).  Thus, Pettis does render obvious inclusion of a grinding component during the fragmentation of the tissue sample, that is, Pettis teaches the limitation required by the current claims and as this limitation is found in one reference it is held that inclusion of a grinding component during the fragmentation of the tissue sample is within the scope of the teachings of Pettis, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to include a grinding component during the fragmentation of the tissue sample.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Pettis.
Further regarding claim 1, step (a) and the limitation “wherein the processing vessel comprises an external wall and an internal wall, the external wall having two exterior engagement sections, a first engagement section and a second engagement section, the internal wall defining an internal chamber that contains the material and at least one grinding component”, Pettis’ FIG. 1 illustrates the processing vessel (container) loaded in the LabRAM acoustic mixer (photograph on left side of FIG. 1) and the drawing on the right side of FIG. 1 illustrates the processing vessel (container) comprises an external wall (outside wall of container in contact with the exterior environment) and an interior wall comprising the mixing zones, which reads on “processing vessel comprises an external wall and an internal wall”, thus meeting the limitation of claim 1.
As to the limitation directed at the external wall having exterior engagement sections, Pettis’ FIG. 1 illustrates the processing vessel (container) loaded in the LabRAM acoustic mixer (photograph on left side of FIG. 1).  It is noted that Resodyn (at 5.4 Standard Vessel Fixture and Vessels, page 12) illustrates the vessel fixture having an upper base and a lower base and Resodyn (at 7.5 Install Vessel, page 19) illustrates the processing vessel loaded in the vessel fixture thus illustrating the external wall of the processing vessel engaging with the upper base and lower base of the vessel fixture.  Thus, Resodyn evidences that the external wall of the processing vessel has two exterior engagement sections, a first engagement section (top of container) and a second engagement section (bottom of container) that engage with the upper base and lower base, respectively, thus meeting the limitation of claim 1.
As to the limitation “the internal wall defining an internal chamber that contains the material and at least one grinding component”, it is first noted, as set forth above Pettis’ teaching renders obvious the inclusion of a grinding component.  Pettis’ FIG. 1 (photograph on left side of FIG. 1) shows the material contained within the internal compartment of the processing vessel and FIG. 1 (drawing on right side of FIG. 
As to claim 1, step (b), as set forth above Pettis’ FIG. 1 illustrates the processing vessel (container) loaded in the LabRAM acoustic mixer (photograph on left side of FIG. 1) wherein the resonant acoustic vibration device contacts the top and bottom of the processing container, which reads on “contacting a resonant acoustic vibration device with the first engagement section and the second engagement section of the processing vessel”, thus meeting the limitation of claim 1, step (b).
As to claim 1, step (c) and the limitation directed at applying resonant acoustic energy to the processing vessel that contains the material and grinding component, it is initially noted as set forth above, Pettis’ teaching renders obvious the inclusion of milling agents (i.e. grinding components).
Pettis’ Example 3 exemplifies applying resonant acoustic energy to the processing vessel at high or low exposure for 1 minute or 3 minute time periods for the disruption (i.e. fragmentation) of kidney or liver tissue disposed within the processing vessel, thus meeting the limitation of claim 1, step (c).  
As to claim 1, step (d), although Pettis’ Example 3 does not further teach separating the grinding component from the fragmented material, it is noted that Pettis (at paragraph [0028]) teaches separation of the milling agent (i.e. grinding component) from the processed sample by sieving or filtration. Thus, Pettis does render obvious separating the grinding component from the fragmented material, that is, Pettis teaches the limitation required by the current claims and as this limitation is found in one reference it is held that separating the grinding component from the fragmented material is within the scope of the teachings of Pettis, and thus renders the invention of prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to separate the grinding component from the fragmented material.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Pettis.
Regarding claims 2 and 3, Pettis exemplifies using a conical tube (15 or 50 mL) for the tissue processing vessel, thus the internal chamber has a cylindrical ovoid shape, thus meeting the limitation of claims 2 and 3.
Regarding claim 4, Pettis exemplifies using a conical tube (15 or 50 mL) for the tissue processing vessel.  The conical tube, absent evidence to the contrary, is considered to read on having an internal chamber with bilateral symmetry since the internal space of the conical tube is divisible longitudinally into symmetrical halves, thus meeting the limitation of claim 4.
Regarding claim 5, it is first noted, as set forth above regarding claim 1, that Pettis’ teaching renders obvious the inclusion of a grinding component with the biological tissue.  Pettis’ Example 3 exemplifies the processing vessel comprising the tissue sample being filled with either 7.5 mL or 15 mL of PBS media, which reads on “loading a processing solution into the processing vessel with the biological tissue and the at least one grinding component”, thus meeting the limitation of claim 5.
Regarding claim 6, Pettis’ Example 3 employs conical tubes for processing the tissue samples.  Example 3 does not further teach the type of material used to make the conical tubes.  However, Pettis (paragraph [0027]) teaches the tissue processing containers can comprise glass, plastic or metal, for example.  Thus, Pettis does render obvious processing vessels that comprise glass, plastic or metal, that is, Pettis teaches prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to use processing vessels that comprise glass, plastic or metal.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Pettis.
Regarding claim 7, Pettis teaches the milling agent beads, i.e. grinding component, comprises polymeric beads (paragraph [0026]), which reads on grinding component is constructed from plastic, thus meeting the limitation of claim 7.
Regarding claim 8, Pettis’ Example 3 processes kidney and liver tissue, which reads on “wherein the material is a biological tissue”, thus meeting the limitation of claim 8.
Regarding claim 9, Pettis’ Example 3 does not further exemplify tissue comprising at least one of skin, cartilage, bone, tendon, amnion or adipose tissue. However, Pettis (paragraph [0025]) teaches the method can be used for a variety of tissues, such as skin.  Thus, Pettis does render obvious biological tissue including skin, that is, Pettis teaches the limitation required by the current claims and as this limitation is found in one reference it is held that processing skin is within the scope of the teachings of Pettis, and thus renders the invention of claim 9 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to process skin tissue.  Furthermore, there is no evidence 
Regarding claim 12 and the limitation directed to the frequency of resonant acoustic energy used for processing the tissue, it is noted that although Pettis’ Example 3 does not specify the frequency being between 15 Hertz and 60 Hertz, Pettis’s FIG. 1 illustrates the LabRAM operates at approximately 60 Hertz (Hz) and Pettis’ paragraph [0024] teaches the resonant acoustic energy at a frequency ranging from 10 Hz to 100 Hz.  Thus, Pettis does render obvious resonant acoustic energy at a frequency ranging from 10 Hz to 100 Hz, specifically approximately 60 Hz (claimed range lies within the prior art range), that is, Pettis teaches the limitation required by the current claims and as this limitation is found in one reference it is held that using resonant acoustic energy at a frequency ranging from 10 Hz to 100 Hz is within the scope of the teachings of Pettis, and thus renders the invention of claim 12 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to use resonant acoustic energy at a frequency ranging from 10 Hz to 100 Hz.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Pettis.
Regarding claim 13, Pettis’ Example 3 applied an acceleration of 62-70 times the energy of G-force on the processing vessel for the Lo LabRAM exposure samples (see Table 3 and paragraph [0068]), which reads on “up to 100 times the energy of G-force”, thus meeting the limitation of claim 13.
Regarding claim 14, Pettis’ Example 3 does not further exemplify the energy of G-force ranging from 30-50 times the energy of G-force.  However, Pettis (at paragraph [0024]) further teaches the applied acceleration can range from 50-150 times the energy prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to apply an acceleration that is 50 times the energy of G-force.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Pettis.
Regarding claim 15, Pettis’ Example 3 employs applying the resonant acoustic energy for 3 minutes for the Long LabRAM exposure (claimed range overlaps the prior art range) (paragraph [0067]). Pettis’ FIG. 1 further teaches the frequency of the applied acoustic energy can be approximately 60 Hertz (60 cycles per second). Thus, for Pettis’ Example 3 exposure for 3 minutes using a frequency of 60 Hertz, the acoustic energy would be applied a plurality of times, i.e. 60 times per second, for a duration of 3 minutes, which reads on “the resonant acoustic energy is applied a plurality of times for up to a total of 2 minutes to 4.5 hours”, thus meeting the limitation of claim 15.
Regarding claim 16 and the limitation that the resonant acoustic energy is applied at least one time for 2 seconds to 30 seconds, it is noted that Pettis’ Example 3 subjects the tissue to resonant acoustic energy that is applied for 1 minute under Hi and Lo exposure conditions (see Table 3, paragraph [0064]).  Pettis does not further teach applying the acoustic energy for at least one time for 2 seconds to 30 seconds.  However, Pettis’ FIG. 8 illustrates the number of live cells obtained when using various processing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Pettis to optimize the exposure time to achieve the predictable result of obtaining viable cells. 
Regarding claim 17, as discussed above regarding claim 16, Pettis’ FIG. 8 illustrates the evaluation of the number of viable cells obtained after the application of the resonant acoustic energy, thus Pettis’ method reads on “wherein the material is evaluated after application of the resonant acoustic energy to assess at least one characteristic”, thus meeting the limitation of claim 17.
Regarding claim 18, although Pettis’ Example 3 employs conical tubes for sample processing and Pettis does not further teach the conical tubes have a void 

    PNG
    media_image1.png
    576
    989
    media_image1.png
    Greyscale

Thus, Pettis does render obvious at least a portion of the external wall of the processing vessel and at least a portion of the internal wall of the processing vessel define a void between them, that is, Pettis teaches the limitation required by the current claims and as this limitation is found in one reference it is held that a processing vessel having a defined void between the internal wall and external wall of the processing vessel is within the scope of the teachings of Pettis, and thus renders the invention of claim 18 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to use a processing vessel that comprises a defined void between the internal wall and external wall of the processing vessel.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Pettis.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pettis, as evidenced by Resodyn, as applied to claims 1-9 and 12-18 above, and further in view of Strong et al., (Cell and Tissue Banking, Vol. 1, pages 9-16 (2000); see PTO-892) (“Strong”).
The teaching of Pettis, as evidenced by Resodyn is set forth above.
Regarding claims 10 and 11, it is noted that Pettis does not further teach the biological tissue is “at least partially dehydrated” (claim 10) or “dehydrated tissue” (claim 11).  However, Strong teaches that freeze-drying of banked tissue was developed during the 1950’s based on the success of freeze-dried plasma during World War II (Abstract and right column, second paragraph, page 9) and by the end of 1952 the Tissue Bank was storing freeze-dried skin, bone, blood vessels, cartilage and nerves, which reads on “at least partially dehydrated” and “dehydrated tissue”) (right column, second paragraph, page 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the biological tissue from a tissue bank where the donor tissue has been stored under freeze-dried conditions and is thus dehydrated tissue.
The person of ordinary skill in the art would have been motivated to modify the method of Pettis to obtain the biological tissue from a tissue bank where the donor tissue has been stored under freeze-dried conditions, as taught by Strong, for the predictable result of successfully obtaining source tissue that has been stored under well-known quality-controlled conditions that preserve the tissue for future use, thus meeting the limitations of claims 10 and 11.
.
	
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pettis, as evidenced by Resodyn, as applied to claims 1-9 and 12-18 above, and further in view of Resodyn, Second Generation LabRAM II Released, June 7, 2014 (retrieved from the internet; see PTO-892) (“Resodyn 2014”), as evidenced by Resodyn Acoustic Mixers, LabRAM II, Advanced Processing and Development Platform, retrieved from the internet; see PTO-892) (“LabRAM II”) and Resodyn Acoustic Mixers, LabRAM II Jacketed Vessel Users’ Manual (retrieved from the internet; see PTO-892) (“Jacket Vessel Users’ Manual”).
The teaching of Pettis, as evidenced by Resodyn is set forth above.
Regarding claim 19, it is first noted, as set forth above at the rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the recitation of the phrase “the internal void” in claim 19 is interpreted to mean the internal void, or space, that would exist between the internal walls of the processing vessel chamber.
Further regarding claim 19, Pettis’ FIG. 1 vessel illustrations do not explicitly illustrate the internal wall of the processing vessel contains at least one opening defined therein, the opening traversing the internal wall from the internal void to the void between the external wall and the internal wall, as recited in claim 19.  However, it is noted that Pettis teaches a variety of mixing vessels may be used with the LabRAM I acoustic mixing system (paragraphs [0040] and [0050]) and the temperature of the vessel can be controlled as desired by the user (paragraph [0007]), and when employing 
Resodyn 2014 teaches a second generation of the ResonantAcoustic® Mixing (RAM) technology, i.e. LabRAM II that introduces “significant benefits for mixing and processing a broad variety of applications in commercial industries” (first paragraph, page 1).  The LabRAM II delivers speed and quality at twice the capacity of the first generation of LabRAM (third paragraph, page 1).  Resodyn 2014 further teaches the second generation LabRAM II has numerous new features including temperature-controlled processing vessels (fourth paragraph, page 1).  
Therefore, given that Pettis teaches it is desirable to control the temperature of the mixing vessel since temperature control can ensure optimal enzymatic activity, thus providing optimal tissue dissociation to produce the desired cell suspension and given Resodyn 2014 teaches the second generation resonant acoustic mixing system LabRAM II has significantly improved benefits including improved quality, twice the capacity of the first generation LabRAM I and temperature-controlled processing vessels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the LabRAM II resonant acoustic mixing system, as the resonant acoustic mixing system of Pettis, as evidenced by Resodyn.
The person of ordinary skill in the art would have been motivated to substitute the LabRAM II resonant acoustic mixing system, as taught by Resodyn 2014, for the predictable result of providing an acoustic mixing system with improved benefits thus making it possible to process twice the capacity of samples with improved quality and under temperature-controlled conditions.

LabRAM II evidences that the temperature-controlled vessels for the second generation LabRAM II are jacketed vessels (Key Processing Capabilities and Available Processing Accessories Include, page 1) and Jacket Vessel Users’ Manual at Figure 4-1 evidences the jacketed vessel wherein the mixing liner (i.e. internal wall) has at least one opening (top of mixing liner) that traverses across the entire top of the mixing liner including from the internal space to the void that exists between the mixing liner and the jacketed vessel jacket.
Thus, as evidenced by Jacket Vessel Users’ Manual at Figure 4-1, as discussed above, the jacketed processing vessel of the LabRAM II resonant acoustic mixing system comprises an internal wall (mixing liner) having at least one opening (top of mixing liner) that traverses across the entire top of the mixing liner including from the internal space to the void that exists between the mixing liner and the jacketed vessel jacket, thus meeting the limitation of claim 19.
Regarding claim 20, Jacket Vessel Users’ Manual, at Figure 4-1, illustrates the jacketed vessel having a void between the jacketed vessel jacket (i.e. external wall of the processing vessel) and the mixing liner (i.e. internal wall of the processing vessel), wherein the jacket vessel jacket (external wall of the processing vessel) has a heat transfer fluid port, which reads on “one external port within the external wall, wherein 
Regarding claim 21, Jacket Vessel Users’ Manual evidences the jacketed vessel allows heating or cooling of the mixing vessel via heat transfer fluid, i.e. a liquid that flows through the outer fixture that encloses the mixing vessel (1. Introduction, first paragraph, page 3), thus meeting the limitation of claim 21.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/EVELYN Y PYLA/Examiner, Art Unit 1633